Citation Nr: 1638470	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for autoimmune hepatitis currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran had requested a hearing before the Board in his VA Form 9; however, he subsequently withdrew that request in a writing submitted in August 2016.


FINDINGS OF FACT

1.  The Veteran's autoimmune hepatitis was manifested by chronic fatigue, but not daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

2. The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for autoimmune hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7345 (2015).

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was originally rated at 30 percent effective April 1994.  The rating was decreased to 10 percent effective January 1997.  Then, the rating was increased to 30 percent effective April 1999.  The Veteran initiated the current claim for increase in September 2009.  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Rating Criteria

The rating for the Veteran's autoimmune hepatitis has been assigned pursuant to Diagnostic Code 7345.  When the Veteran's rating was increased to 30 percent in the June 2000 rating decision, a prior version of DC 7345 was used to rate the Veteran's disability.  The regulation 38 C.F.R. § 4.114 was amended in 2001 and became effective that July.  See 66 Fed. Reg. 29,486 (May 31, 2001).

The Veteran's 30 percent evaluation was assigned under the historical rating criteria for hepatitis that was in effect at the time.  Historically, evaluation under DC 7345 were based on the extent of liver damage, the severity of gastrointestinal symptoms, the frequency and duration of disabling episodes of symptoms, whether there are symptoms of fatigue, mental depression, or anxiety, and whether dietary restriction, rest therapy, or other therapeutic measures are required.  See 65 Fed. Reg. 48,205 (August 7, 2000).  Under the historical rating criteria, an evaluation of 30 percent was granted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  Id.

The Veteran applied for an increased rating in September 2009, eight years after the amended rating criteria became effective.  Therefore, the current rating criteria are pertinent to determining whether the Veteran's disability warrants a disability rating higher than 30 percent.

A 10 percent rating under DC 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly. A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.
Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 30 percent is not warranted.

The Veteran underwent a contracted VA examination in October 2009.  The following history was provided: "The claimant was diagnosed with autoimmune hepatitis.  There is no history of toxic or alcoholic hepatitis or viral hepatitis.  The condition has existed since 1991.  The condition does not affect general body health.  Over the past 1 year the claimant has lost 6 lbs...  [T]he symptoms are mostly fatigue and intermittent jaundice.  He reports abdominal pain located at center and upper right abdominal quadrant.  It occurs frequently.  The abdominal pain is described as a colic pain.  There is no association with abdominal distension.  The symptoms from the liver condition occur daily and allow the claimant to function but he is unable to go to work.  He states his liver condition does not cause incapacitation.  He has never vomited blood.  He has not passed any black tarry stools.  He does not require any abdominal tapping for his liver condition.  The liver condition has not caused a coma or periods of confusion.  [There is] no history of liver transplant.  Currently he is receiving the following treatment for this condition: PREDINSONE for 18 YEARS but the response has been minimal; his condition is the same.  There have been no side effects.  Treatment has also included IMURAN for 26 YEARS but the response has been minimal; his condition is the same.  There have been no side effects.  All the symptoms are responsive to therapy or treatment.  He still requires continuous treatment to control this condition because life time treatment is required...  The claimant reports that he does not experience any overall functional impairment from this condition."

After examination, the examiner reported that the Veteran's condition is asymptomatic.  "The subjective factors are: history.  The objective factors are: use of medication...  The claimant does not have any other liver problems such as: chronic hepatitis, liver malignancy or cirrhosis.  No evidence of malnutrition, vitamin deficiency or infection found in the examination."  The examiner reported that according "to today's examination, there are no objective findings to suggest a permanent disability of any kind at this time...  The effect of the condition on the claimant's usual occupation is minimal.  The effect of the condition on the claimant's daily activity is minimal."

Treatment records in the claims file from 2005 show the medications the Veteran takes for his condition.

There is an April 2009 note from Gastroenterology, LTD.  The note indicates that the Veteran was seen to treat his "longstanding autoimmune hepatitis.  His only symptom is fatigue.  He returns to see me for the first time since last summer, despite my urging to be seen here more frequently.  He does complain that once or twice a month he gets some dyspepsia and heartburn.  He has no regurgitation, dysphagia, odynophagia, nausea, vomiting, weight loss or early satiety."

The physician's note continues: The Veteran "has followed very few of my recommendations.  He never did increase Imuran from 100 to 125 mg. q.d. and, despite my urging, he has not taken calcium and Vitamin D.  Fortunately, his bone density is normal.  I remain concerned that his LFT's remain elevated, and I expressed very clearly to him today that I don't consider his current management to be optimal.  The two options today are either to increase Imuran or to try adding Entocort.  A new randomized controlled trial showed that Entocort was more effective than Prednisone for autoimmune hepatitis.  Fortunately, he tolerates Prednisone very well, so the reason to change to Entocort has less to do with side-effects, though I remain concerned about long-term toxicity, especially for the bones, and more to do with optimizing his management.  Will check LFT's today and, assuming they are still elevated, will increase Imuran to 125 mg. q.d.  He will continue Prednisone, 10 mg. q.d.  He will return to see me in 3 months.  If, at that time, his LFT's have not significantly improved, I would urge him to try adding Entocort."

A follow-up visit was conducted in April 2010.  The note reports: "He continues to have some mild RUQ, crampy sharp pain that lasts 1 to 2 minutes at a time and then resolves.  He also has mild chronic fatigue (likely related to his hepatitis) and occasional heartburn, but is otherwise asymptomatic."

The following was reported: "Despite the fact that I have not changed the doses of his medications...his ALT has remained in the normal range.  When I first met him in 2008, his ALT was significantly elevated from 160 to 370.  He still never took the high-dose vitamin D supplement that I prescribed, nor is he taking calcium and vitamin D supplements on a daily basis...  His chief concern today is that his disability benefit from the VA is being reevaluated.  Apparently a physician there has stated that he does not have hepatitis or a liver disorder.  This is clearly not the cage.  [The Veteran] definitely has autoimmune hepatitis.  He is totally dependent, on his, medications to control his autoimmune hepatitis and he will likely require these medications for life."

It seems that the physician was referring to the Veteran's VA examination.  However, the examination report never indicated that the Veteran did not have autoimmune hepatitis.  The VA examiner report merely indicated that the Veteran was taking mediation and his symptoms were only fatigue.  This is the same as repeatedly reported by the physician at Gastroenterology, LTD.  There are no other medical records in the claims file.  

In deciding the claim for increased rating, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's autoimmune hepatitis has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report and the records from Gastroenterology, LTD) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

While the Veteran wrote in his September 2010 VA Form 9 that he experiences numerous episodes of incapacitation, this is not evidenced in the VA examination report or the Gastroenterology, LTD records.  Instead, the examiner reported that "all the symptoms are responsive to therapy or treatment.  [The Veteran] still requires continuous treatment to control this condition because life time treatment is required."  The physician from Gastroenterology, LTD, who has treated the Veteran for several years, indicated on several visits that the Veteran suffered from fatigue and cramps and occasional heartburn.  However, to be entitled to a higher rating, the Veteran's symptoms would require daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  There are no medical records showing incapacitating episodes.  While his treating physician said the Veteran suffers from "mild chronic fatigue" and occasional heartburn, he is "otherwise asymptomatic."  Based on this medical evidence, the Veteran is not entitled to a rating higher than 30 percent.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of fatigue.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Service connection is currently in effect for autoimmune hepatitis with a rating of 30 percent.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a VA Form 21-8940 received in September 2009, the Veteran indicated that he worked 40 hours a week at the U.S. Postal Service.  He indicated that he lost 12 weeks of time due to illness.  In the box labeled "Date you last worked full-time" the Veteran wrote "present."  In the box labeled "Date you became too disabled to work" the Veteran wrote "present job."  One month later, he submitted a second VA Form 21-8940.  That time, in the box labeled "Date you last worked full-time" the Veteran wrote "05/15/1999."  In the box labeled "Date you became too disabled to work" the Veteran wrote "05/15/1999."  In November 2009, the Veteran submitted a written statement: "I have been working on less hour (sic) at work since 2005 because of my condition.  And this year I have been out on sick leave for more than 12 weeks since Jan 2009.  It is now almost impossible to hold a full time position.  My job is in jeopardy because of my condition and/or symptoms."

However, the Veteran never submitted any additional evidence he lost his job or ceased working at the U.S. Postal Service.  Also, the medical evidence does not support a finding that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  In fact, as noted above, the examiner noted that his disability would have "minimal" impact on his employment or daily activities.  The physician from Gastroenterology, LTD similarly indicated he has "mild chronic fatigue" but is "otherwise asymptomatic."

The Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected autoimmune hepatitis alone renders him unable to perform the tasks of a substantially gainful occupation.  The Board finds highly probative and persuasive opinion of the contracted VA examiner that the Veteran's service-connected autoimmune hepatitis would not render him unemployable.  The conclusion of the VA examiner is reinforced by the findings noted in the treatment records.  The evidence establishes that the Veteran's autoimmune hepatitis disability does not preclude the Veteran from obtaining and retaining gainful employment.  Also, the Veteran's credibility was lessened by the fact that he sent two VA Forms 21-8940 within a month, and in the second form drastically changed his work history.

Based on the foregoing, there is no reason for a referral of the claim to the Director of the VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.



ORDER

Entitlement to an increased evaluation for autoimmune hepatitis currently rated as 30 percent disabling is denied.

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


